IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


 RONALD STOCKTON,                                   :   No. 23 EAP 2019
                                                    :
                       Appellant                    :   Appeal from the Order of
                                                    :   Commonwealth Court dated July 8,
                                                    :   2019 and exited July 8, 2019 at No.
                v.                                  :   508 MD 2018.
                                                    :
                                                    :
 SECRETARY OF CORRECTIONS-JOHN                      :
 WETZEL, CHIEF GRIEVANCE OFFICER                    :
 KERI MOORE, ACCOUNTANT 1-                          :
 CHRISTINE SPENCER,                                 :
                                                    :
                       Appellees                    :


                                CONCURRING STATEMENT

JUSTICE WECHT                                                     DECIDED: April 22, 2020

       I concur in the Court’s decision to affirm the Commonwealth Court’s order

dismissing Ronald Stockton’s petition for review. I write separately to highlight the ways

in which I believe the courts of our Commonwealth have done a disservice here.

       Stockton claims that his sentencing orders are invalid. Stockton originally was

sentenced in 2007, but he then received new (unsigned) orders in 2010 and again in 2012

(this time signed, but by a different judge). The 2007 orders imposed costs and fees

totaling $489 at each docket number, in addition to two concurrent sentences of 10 to 20

years’ imprisonment. The 2010 and 2012 orders, meanwhile, imposed costs and fees of

$606.64 and $571.30 at the respective docket numbers and changed Stockton’s term of

imprisonment to 5 to 10 years at each docket, but running consecutively. The terms of

the imprisonment reflected in the 2010 and 2012 orders were consistent with the sentence

that the trial court orally described in the first instance.
       Stockton first filed a claim under Act 84, see 42 Pa.C.S. § 9728, claiming that the

Department of Corrections (“DOC”) was deducting funds from his account in reliance

upon “false” documents, referring to the allegedly invalid sentencing orders. Amended

Petition for Review, 31 MD 2011, at ¶¶ 9, 14. The Commonwealth Court dismissed

Stockton’s petition, reasoning that his complaint was barred by the six-month statute of

limitations. Stockton v. Dougherty, 31 MD 2011 (Pa. Cmwlth. July 10, 2012). We affirmed

the Commonwealth Court’s decision in a per curiam order. Stockton v. Dougherty, 88

A.3d 968 (Pa. 2014) (per curiam).

       Next, in October 2012, Stockton filed a pro se petition under the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-46, claiming, inter alia, that DOC was deducting

funds from his accounts illegally because his sentencing orders were invalid. At a hearing

regarding the petition, Stockton’s counsel raised the deductions issue.                The

Commonwealth’s attorney responded that the deductions issue was not a claim that could

be made under the PCRA. See Notes of Testimony, PCRA Hearing, 12/1/2014, at 23

(“That’s not a PCRA issue.”); id. at 25 (“That doesn’t fall under [the] PCRA, Your Honor,

so we wouldn’t handle that. . . . [I]t would not [be] for this Court to address.”). The PCRA

court apparently agreed with the Commonwealth, noting in its decision that the deductions

issue was “improperly raised in [Stockton’s] PCRA petition.” PCRA Ct. Op., 8/10/2015,

at 6 n.5. Stockton, in the court’s view, “should have brought his petition as a petition for

review of a governmental determination under the Commonwealth Court’s original

jurisdiction.” Id.

       Although Stockton asked to pursue his appeal pro se, arguing that his counsel “left

out assertions in [the] original [PCRA] Petition,” Pro Se Notice of Appeal, 661 EDA 2015,

at unpaginated 1; see also id. (asking that his counsel “not waive any issues on appeal

that [Stockton] raised”), Stockton’s counsel did not raise the deductions issue in




                                    [23 EAP 2019] - 2
Stockton’s Superior Court brief. See Stockton’s Brief, 661 EDA 2015. The Superior Court

affirmed the PCRA court’s order dismissing the PCRA petition without mentioning the

deductions issue. Commonwealth v. Stockton, 661 EDA 2015, 2016 WL 1052210 (Pa.

Super. Mar. 16, 2016). We denied allocatur. Commonwealth v. Stockton, 144 A.3d 200

(Pa. 2016) (per curiam).

       Stockton took the PCRA court’s advice and filed a petition for review in the

Commonwealth Court’s original jurisdiction.        This time, the Commonwealth Court

determined that, “[t]o the extent that [Stockton] seeks to have the sentencing orders

vacated,” it lacked jurisdiction to grant the requested relief.        Stockton v. Wetzel,

Memorandum and Order, 508 MD 2018, at unpaginated 2 (Pa. Cmwlth. July 8, 2019).

The court observed that it was not the correct forum for Stockton to “collaterally attack a

criminal sentence.” Id.

       The end result is this. Stockton filed a PCRA claim in part based upon his claim

that DOC illegally deducted money from his account. The PCRA court dismissed the

deductions claim, writing that Stockton should have pursued such a claim in the

Commonwealth Court’s original jurisdiction.        Stockton then filed his claim in the

Commonwealth Court’s original jurisdiction. The Commonwealth Court concluded that

Stockton was collaterally attacking his sentence and dismissed the claim, for lack of

jurisdiction. Our courts have directed Stockton to a dead end.

       I believe that the Commonwealth Court was correct in concluding that Stockton

was making a collateral attack on his sentence. Although Stockton claims that an Act 84

suit is the appropriate vehicle to challenge the deductions, see Stockton’s Brief at 8, it is

apparent that he actually is attacking the validity of his sentence. See Stockton’s Reply

Brief at 5 (“According to the letter of the law we can go so far as to say technically

Appe[llant] is not sentenced at all as it was not done in the time prescribed by law.”).




                                     [23 EAP 2019] - 3
While Stockton wishes to have DOC stop deducting funds from his account, adjudication

of that issue requires a determination of whether his sentence is valid. And “the language

of the PCRA clearly requires that an individual seeking relief from the judgment of

sentence itself . . . pursue his request for relief through the PCRA.” Commonwealth v.

Descardes, 136 A.3d 493, 501 (Pa. 2016).

        Stockton has not been well-served by the courts of this Commonwealth. No

matter what the underlying merits of a claim may be, our courts must be open to all those

who come before them, seeking to invoke their jurisdiction. It was not appropriate for our

courts to toss Stockton’s claims back and forth, rather than adjudicating those claims, no

matter what the end result may be. We do injustice when we do not give full consideration

to each and every individual that seeks relief from our Commonwealth’s courts, no matter

that individual’s incarceration status.

       There should have been a way to direct Stockton to the appropriate tribunal. When

the Commonwealth Court concluded that it lacked jurisdiction over Stockton’s appeal, the

court should have turned its attention to Pennsylvania Rule of Appellate Procedure 751,

entitled “Transfer of Erroneously Filed Cases.” That rule states:

       (a) General rule. If an appeal or other matter is taken to or brought in a
       court or magisterial district which does not have jurisdiction of the appeal or
       other matter, the court or magisterial district judge shall not quash such
       appeal or dismiss the matter, but shall transfer the record thereof to the
       proper court of this Commonwealth, where the appeal or other matter shall
       be treated as if originally filed in transferee court on the date first filed in a
       court or magisterial district.
Pa.R.A.P. 751(a) (emphasis added); see also 42 Pa.C.S. § 5103(a). The language of

Rule 751 does not seem to allow any leeway. A court “shall transfer the record thereof

to the proper court.”1 In choosing to dismiss the matter, the Commonwealth Court relied

1     I recognize that a more typical situation involving transfer involves a notice of
appeal that a party erroneously files in the wrong court. For example, a party could appeal



                                      [23 EAP 2019] - 4
upon its own precedent in Guarrasi v. Scott, 25 A.3d 394 (Pa. Cmwlth. 2011). Guarrasi,

however, involved an individual who had a PCRA petition pending when he filed his

petition for review in the Commonwealth Court. See id. at 402. Thus, it does not

necessarily dictate the outcome of the Commonwealth Court’s dismissal in this instance.

       There are instances in which this Court has refused to transfer a matter,

notwithstanding Rule 751’s clear language. Recently, in Assouline v. Reynolds, 219 A.3d

1131 (Pa. 2019), given a party’s “tortured and ill-fated attempt to plead [the] matter as a

landlord-tenant action,” we ordered the lower court to dismiss the case, rather than

transfer it. Id. at 1141. Assouline cited to a plurality opinion in Smock v. Commonwealth,

436 A.2d 615 (Pa. 1981), in which three Justices agreed that “[i]n appropriate

circumstances, a court may refuse, in the interest of judicial economy, to transfer a matter

where that court determines that under no circumstances could the transferee tribunal

grant the requested relief.” Id. at 617. The plurality opinion in Smock did not cite Rule

751 or Section 5103. Rather, the plurality cited Meehan v. Cheltenham Township, 189

A.2d 593 (Pa. 1963). In Meehan, a plaintiff brought an unjust enrichment claim in equity,

rather than at law. We determined that the law court had jurisdiction and that the claim

could not lie in equity. However, we decided the underlying merits of the case anyway,

reasoning that, “since the procedure upon transfer to the law side would be identical with

that below, we will decide the case on the merits in order to terminate this litigation.” Id.

at 595. It should be noted that Meehan was decided before Rule 751 was promulgated

in 1975. However, it is a far leap from our decision in Meehan, involving a plaintiff filing

in equity, rather than at law, to a decision by the Commonwealth Court to dismiss a



a tax assessment dispute to the Superior Court, which would then transfer the appeal to
the Commonwealth Court. See 42 Pa.C.S. § 762. However, the Superior Court has also
transferred an appeal from a PCRA court to the Commonwealth Court’s original
jurisdiction. Commonwealth v. Davis, 2015 WL 7301634 (Pa. Super. Apr. 9, 2015).


                                     [23 EAP 2019] - 5
collateral attack on a criminal conviction, rather than transfer the matter to a PCRA court.

Assouline’s reliance upon the Smock plurality, which in turn relied upon Meehan, now

appears a tenuous jurisprudential path, exemplifying the danger of creating (what appear

to be) narrow judicial exceptions that eventually can exceed the scope of a rule’s clear

language.

       In the interest of stare decisis, I agree here that we can apply the narrow, judicially-

created exception to Rule 751. Stockton himself conceded that he did “not have a leg to

stand on” under the PCRA because of the jurisdictional time bar. Petitioner’s Response

to Corrections Respondents’ Preliminary Objections, 508 MD 2018 at ¶ 13; cf. Stockton’s

Brief at 9 (seemingly conceding that a PCRA petition would be “[f]utile”). Applying the

Smock plurality’s judicially-created exception, I agree that the Commonwealth Court did

not err in dismissing Stockton’s petition. Holding Stockton to his litigation position in this

case, namely his concession that “under no circumstances” could a PCRA court “grant

the requested relief,” Smock, 436 A.2d at 617 (plurality), I concur in the Court’s decision

to affirm the Commonwealth Court’s order. While I joined the opinion in Assouline, further

reflection leads me to believe that we may need to revisit our judicially-created exception

to Rule 751 in an appropriate case.




                                     [23 EAP 2019] - 6